In an action by the plaintiff wife to recover damages for personal injuries claimed to have been sustained when she was caused to fall by the defective condition of a curb in defendant village, and by the husband to recover damages for medical expenses and loss of services, there was a verdict for plaintiffs. Judgment, and order denying defendant’s motion to set aside the verdict and for a new trial, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.